internal_revenue_service national_office technical_advice_memorandum date number release date index uil no 263a 263a case mis no tam-102004-00 cc ita b7 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend a b c d x y issue did the taxpayer which changed from one method_of_accounting under sec_263a of the internal_revenue_code to another method_of_accounting under sec_263a properly revalue its inventories to reflect its change in method_of_accounting conclusion no the taxpayer’s method of revaluing its inventory which was modeled upon the 3-year average method in sec_1_263a-7t was not authorized by sec_1_263a-7t and was not a reasonable revaluation method under the principles of sec_446 and sec_481 facts the taxpayer an operator of is the parent_corporation of an affiliated_group that files consolidated federal_income_tax returns the taxpayer uses an overall accrual_method of accounting inventories for all departments except y are tam-102004-00 maintained using a dollar value last-in_first-out lifo_method inventories for the y department are maintained on a first-in_first-out fifo basis lifo_inventories are computed using a method with price indexes for its taxable_year beginning in the taxpayer changed its method_of_accounting to conform with sec_263a under this method the taxpayer used the simplified_resale_method without an historic absorption ratio to allocate sec_263a costs to ending inventory capitalizable mixed_service_costs were determined under the simplified_service_cost_method with a labor based allocation_ratio in taxpayer obtained automatic consent under revproc_94_49 1994_2_cb_705 to change its method_of_accounting for vendor discounts under sec_263a the taxpayer utilized the 3-year average method discussed in detail below to revalue its inventories and compute its adjustment under sec_481 for its taxable_year beginning in year_of_change the taxpayer obtained advance consent to change three aspects of its treatment of costs under sec_263a first costs attributable to the department which previously had been treated as mixed_service_costs were treated as deductible expenses second costs attributable to the department which previously had been allocated exclusively to resale activities were treated as mixed_service_costs third the which had been capitalized under sec_263a recovered through depreciation and treated as a mixed service cost was capitalized under sec_263a and recovered through depreciation without treatment as a mixed service cost the method_of_accounting used by the taxpayer to account for its inventories immediately prior to its initial adoption of a unicap method_of_accounting in will be referred to as the taxpayer’s pre-unicap method the method_of_accounting used by the taxpayer to account for its inventories immediately prior to the year_of_change will be referred to as the taxpayer’s old unicap method the method_of_accounting for inventories to which the taxpayer changed in its year_of_change will be referred to as the taxpayer’s new unicap method taxpayer revalued its inventories on hand as of the first day of the year_of_change under its new unicap method the difference between the ending inventory on the final day of the taxable_year preceding the year_of_change valued under the old unicap method and the beginning_inventory on the first day of the year_of_change valued under the new unicap method was taken into account as an adjustment under sec_481 the taxpayer and the examiner agree that the difference in the values of the inventory under the old unicap method and the new unicap method represents the sec_481 adjustment but disagree on how to revalue the inventories taxpayer’s revaluation of its inventory tam-102004-00 the taxpayer purports to use the 3-year average method to revalue its inventories under its new unicap method see sec_1_263a-7t e iv a 263a- c v a the 3-year average method is a simplified_method that allows a dollar- value lifo taxpayer to revalue its lifo increments for all years based upon three sample years a 3-year revaluation factor is computed that represents the weighted average percentage change in the current costs of inventory from the old accounting_method to the new accounting_method during the three sample years all increments of the inventory are then multiplied by the 3-year revaluation factor to determine the new inventory_valuation the taxpayer’s application of the 3-year average method and the examiner’s objections thereto will be illustrated using hypothetical inventory data in order to simplify the presentation of the issues and to preserve the confidentiality of the taxpayer’s data specifically we will assume that at the end of the taxable_year preceding the year_of_change the taxpayer’s lifo inventory was comprised as follows table taxpayer’s hypothetical inventory a year b pre-unicap method - base_year costs dollar_figure base big_number big_number big_number big_number big_number dollar_figure c index pre-unicap old unicap old unicap f d e method - current_year costs method - absorption ratio method - carrying value dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure in applying the 3-year average method to revalue its inventory the taxpayer first calculates the actual unicap absorption ratio under its new method_of_accounting for each of the three years in its sample period namely for for and for see column d in table below using these ratios the taxpayer calculates the actual additional sec_263a costs attributable to these increments under the new unicap method - dollar_figure for dollar_figure for and dollar_figure for see column e in table below tam-102004-00 table calculation of revaluation factor a b c a x b d pre-unicap old unicap old unicap method - increment dollar_figure big_number dollar_figure big_number dollar_figure big_number method - additional sec_263a costs dollar_figure big_number dollar_figure dollar_figure big_number method -- absorption ratio e a x d new unicap new unicap method - absorption ratio actual method - additional sec_263a costs dollar_figure big_number dollar_figure dollar_figure big_number totals dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number second the taxpayer calculates an average absorption ratio under the new uicap method the new unicap method average absorption ratio this ratio is calculated by dividing the total additional sec_263a costs under the new unicap method for the and increments dollar_figure by the total pre-unicap increments for such years dollar_figure dollar_figure big_number new unicap method average absorption ratio dollar_figure third the taxpayer revalues its inventory by substituting the new unicap method average absorption ratio for the existing old unicap method absorption ratio for each increment table below shows the old unicap method absorption ratios the new unicap method average absorption ratio and the percent change in the absorption ratios for each year tam-102004-00 table taxpayer revaluation - unicap absorption ratios b a old unicap new unicap method - absorption ratio method - actual absorption ratio base c new unicap method - average absorption ratio taxpayer’s 3-year method calculation d change from a to c c-a a -32 -29 -25 -20 -15 -10 thus the base_year increment which had an absorption ratio of under the old unicap method column a is revalued by substituting the new unicap method average absorption ratio of column c which is approximately less column d than the absorption ratio under the old unicap method similarly the increment which had an absorption ratio of under the old unicap method and would have an actual absorption ratio of under the new unicap method column b is revalued by substituting the new unicap method average absorption ratio of which is only less than the absorption ratio under the old unicap method the examiner raises four principal objections to the taxpayer’s method of revaluing its inventory under its new unicap method i the taxpayer improperly computed its revaluation factor with reference to its pre-unicap method rather than its old unicap method ii the taxpayer improperly revalued increments without reference to their absorption ratios under its old unicap method iii the taxpayer improperly computed its revaluation factor using the current cost of inventory_increments rather than total current costs and iv the taxpayer used an improper procedure to determine its sec_481 adjustment each objection will be discussed in turn first objection use of pre-unicap method in revaluation of inventory first the examiner contends that the inventory revaluation is erroneous because the two methods_of_accounting upon which the taxpayer bases its revaluation the pre- unicap method and the new unicap method are different from the two methods_of_accounting that are involved in the change the old unicap method and the new unicap method a proper revaluation of the taxpayer’s inventory the examiner argues should be based upon a comparison of the two methods_of_accounting actually involved in the change the old unicap method prior method and the new unicap method new method tam-102004-00 second objection substitution of new unicap method average absorption ratio for old unicap method absorption ratios the examiner next argues that the taxpayer’s revaluation is improper because the taxpayer recomputes the additional sec_263a costs under the new unicap method by substituting the same absorption ratio - the new unicap method average absorption ratio - for every increment without any regard to the existing absorption ratios of the various increments under the old unicap method the examiner urges that the additional sec_263a costs under the new unicap method should be computed by using the 3-year revaluation factor to adjust the old unicap method absorption ratios of each increment individually the differences between the taxpayer and the examiner can best be illustrated by a step-by-step comparison of their methodologies table calculation of revaluation factor a b c a x b d e a x d new unicap new unicap method - absorption ratio actual method - additional sec_263a costs dollar_figure big_number dollar_figure dollar_figure big_number pre-unicap old unicap old unicap increment method -- absorption ratio method - additional sec_263a costs dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number totals dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number the taxpayer and the examiner extract different types of revaluation information from the three-year sample period as discussed above the taxpayer calculates a new unicap method average absorption ratio of by dividing the total additional sec_263a costs under the new unicap method for the and increments dollar_figure by the total pre-unicap increments for such years dollar_figure 1to enhance the simplicity of the illustration and the comparability of the alternative calculations the illustration is based on the increment data used by the taxpayer as discussed below however the examiner argues that the revaluation calculations should be based upon annual current costs rather than annual increments from the three-year sample period and the examiner does the calculation on this basis in the writeup tam-102004-00 the examiner however calculates the revaluation factor to reflect the proportionate difference between cost capitalization under the old unicap method and cost capitalization under the new unicap method this revaluation factor is calculated by dividing the total of additional sec_263a costs capitalized to the and increments under the new unicap method dollar_figure by the total of such costs under the old unicap method dollar_figure taxpayer examiner new unicap method average absorption ratio revaluation factor dollar_figure big_number dollar_figure dollar_figure dollar_figure the taxpayer and examiner apply these concepts in very different ways the taxpayer substitutes the new unicap method average absorption ratio for the existing old unicap method absorption ratio in every increment of the inventory the examiner would apply the revaluation factor to the existing unicap absorption ratio for each increment to determine the new absorption ratio for that increment these differences are summarized in table below table taxpayer examiner treatment of absorption ratios c b a old unicap new unicap taxpayer method -- absorption ratio method - absorption ratio actual revaluation - revaluation - average absorption ratio substituted revaluation factor d examiner base e a x d examiner revaulation - absorption ratio revalued we note that the taxpayer apparently did not follow this same procedure - substituting a single unicap absorption ratio for all existing increments - when it used the 3-year average method to revalue its inventory in connection with the previous unicap change details of how the taxpayer implemented the 3-year average method in connection with the change in method_of_accounting are not known tam-102004-00 thus the taxpayer revalues the base_year increment by substituting the new unicap method average absorption ratio of column c for the old unicap method absorption ratio of column a the examiner would revalue the same increment by applying the revaluation factor of - representing the 3-year average change in sec_263a cost capitalization - against the old unicap method absorption ratio of column a which generates the new unicap absorption ratio of column e the calculation advocated by the taxpayer results in a larger reduction to the inventory value and thus a greater negative adjustment under sec_481 than the calculation urged by the examiner the difference between the two calculations is particularly large for increments in earlier years when the taxpayer’s old unicap method absorption ratios were as high as the taxpayer’s calculation effectively replaces the higher absorption ratios for those years with the considerably lower new unicap method average absorption ratio of third objection current cost of increments versus total current costs the examiner’s third objection is that the taxpayer calculates its inventory revaluation on the basis of average change in the current cost of inventory_increments of the three taxable years preceding the year_of_change rather than the average change in the total current costs of inventory for those years for an illustration of this distinction see the example of a 3-year average method calculation in sec_1_263a-7 in the calculation of the revaluation factor in sec_1_263a-7 the amount for the year is dollar_figure which represents the total current costs in inventory for the year rather than dollar_figure which is the lifo_increment as shown in sec_1_263a-7 fourth objection sec_481 calculation for increments the examiner’s fourth objection is that the taxpayer uses an erroneous procedure to determine the amount of the a adjustment attributable to the various increments as discussed above the taxpayer revalues its inventory by substituting the new unicap method average absorption ratio of for the existing old unicap method absorption ratio of each inventory increment for example the increment has an absorption ratio of and a value of dollar_figure under the old unicap method the taxpayer revalues the increment by substituting the new unicap method average absorption ratio of which results in an increment value of dollar_figure under the new unicap method the difference between the values of the increment under the old unicap method dollar_figure and the new unicap method dollar_figure equals the sec_481 adjustment dollar_figure tam-102004-00 the taxpayer however determines the sec_481 adjustment for each increment using an alternate procedure in which the percentage_point difference -1 between the new unicap absorption ratio and the old unicap method absorption ratio is multiplied against the value of the increment under the old unicap method the examiner contends that the percentage_point difference between the two ratios should be multiplied against the value of the increment under the pre- unicap method the differences between the calculations urged by the taxpayer and the examiner are summarized in table below again using the increment as the example table sec_481 adjustment for increment - taxpayer’s method and examiner’s objection taxpayer examiner line new unicap method average absorption ratio old unicap method absorption ratio difference between old new absorption ratios old unicap method valuation pre-uncap method valuation dollar_figure times difference in old new absorption ratios dollar_figure equals sec_481 adjustment new unicap method valuation less old unicap method valuation equals sec_481 adjustment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the examiner argues that the taxpayer’s method of calculating its sec_481 adjustment must necessarily be wrong because it results in a sec_481 adjustment dollar_figure in line which is not the same as the difference dollar_figure in line between the values of the increment under the new unicap method dollar_figure and under the old unicap method dollar_figure the examiner further argues that the taxpayer’s sec_481 calculation reaches this incorrect result because it applies the difference in unicap absorption ratios against the old unicap method increment valuation which contains both sec_471 cost sec_3 and additional 263a cost sec_4 as determined under the old unicap method rather than the see sec_1_263a-1 see sec_1_263a-1 tam-102004-00 pre-unicap method increment valuation which contains only sec_471 costs accordingly the taxpayer’s sec_481 calculation incorrectly computes and includes an amount of additional sec_263a costs with respect to the additional sec_263a costs already accrued under the old unicap method this in turn incorrectly increases the magnitude of the negative sec_481 adjustment to the taxpayer’s favor law sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that except as expressly provided elsewhere a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_481 provides that in computing the taxpayer’s taxable_income for any taxable_year year_of_change if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which sec_481 does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer sec_1_481-1 provides that in computing taxable_income for the year_of_change there shall be taken into account those adjustments which are determined to be necessary solely by reason of such change in order to prevent amounts from being duplicated or omitted sec_1_263a-7t e i provides that under sec_263a and the regulations thereunder taxpayers are required to change their method_of_accounting with respect to inventory_property effective for taxable years beginning after date the required change in method_of_accounting is to be made by revaluing the items or costs included in beginning_inventory in the year_of_change as if the new capitalization_rules of sec_263a and the regulations thereunder had been in effect during all prior periods the difference between the inventory as originally valued and the inventory as revalued by applying the new capitalization_rules is equal to the amount of the adjustment required under sec_481 sec_1_263a-7t e iv a provides that taxpayers using the dollar-value lifo_method of accounting for inventories may revalue all existing lifo layers of a trade_or_business based on the 3-year average method as described in sec_1 263a- 7t e iv the 3-year average method is based upon the weighted average tam-102004-00 percentage change the 3-year revaluation factor in the current costs of inventory for each lifo_pool based on the three most recent taxable years for which the taxpayer has sufficient information typically the three most recent taxable years of such trade_or_business analysis the four issues discussed below are interrelated and the conclusion reached with respect to a given issue may affect calculations relating to the other issues for simplicity each issue will be discussed independently of the others and without consideration of any modifications of the calculations that would be required because of conclusions reached with respect to the other issues use of pre-unicap method the first issue is whether the 3-year revaluation factor for the taxpayer’s change in method_of_accounting from the old unicap method to the new unicap method should be computed by comparing the taxpayer’s pre-unicap method to its new unicap method as the taxpayer asserts or by comparing the taxpayer’s old unicap method to its new unicap method as the examiner asserts the taxpayer raises two lines of argument first the taxpayer asserts that sec_1_263a-7t expressly authorizes it to compute its 3-year revaluation factor with reference to its pre-unicap method the taxpayer points specifically to the example in sec_1_263a-7t e iv c in which the 3-year revaluation factor is computed with reference to a pre-unicap method to determine the sec_481 adjustment for an initial adoption of a unicap method the taxpayer’s argument implicitly assumes that the example in sec_1_263a-7t e iv c provides a substantive rule and is not simply an example based upon its particular facts second the taxpayer argues that sec_1_263a-7t should allow a taxpayer changing from one unicap method to another to utilize two alternative methods for computing its 3-year revaluation factor either by comparing its pre-unicap method to its new unicap method or by comparing its old unicap method to its new unicap method the asserted justification for allowing such a taxpayer two options for computing its sec_481 adjustment is that these options place the taxpayer in a no less favorable position than it would have been in if it had not adopted a unicap method for its first taxable_year after date stated another way this option is assertedly necessary to prevent the prompt adopters of unicap from being penalized the examiner disagrees and raises three arguments first the examiner argues that the revaluation is erroneous because the two methods_of_accounting upon which the taxpayer bases its revaluation the pre-unicap method and the new unicap method are different from the two methods_of_accounting that are actually tam-102004-00 involved in the change the old unicap method and the new unicap method a proper revaluation of the taxpayer’s inventory should be based upon the two methods_of_accounting actually involved in the change the old unicap method prior method and the new unicap method new method the examiner’s second argument is that the taxpayer is improperly revaluing its inventory as if it had never adopted a unicap method at all even though it has in fact used a unicap method for its inventories since the examiner notes that the taxpayer computes its new unicap method average absorption ratio without any reference to its old unicap method further the taxpayer applies the new unicap method average absorption ratio to each increment of its inventory without regard to whether the old unicap absorption ratio of the increment was or third the examiner argues that the revaluation and the attendant sec_481 adjustment determined by the taxpayer reflect two different components only one of which is attributable to the change in method_of_accounting part of the adjustment is attributable to the changes in the types of costs that are capitalized and the manner in which they are capitalized under the taxpayer’s old unicap method and its new unicap method the examiner agrees that this amount is properly included in the sec_481 adjustment the remainder of the adjustment however is attributable to the taxpayer’s declining unicap absorption ratio which reflects its improved operating efficiency this amount reflects a change in facts and according to the examiner should not be included in a sec_481 adjustment as will be discussed in more detail below we conclude that the taxpayer’s change is not governed by sec_1_263a-7t or other specific guidance rather the change is subject only to the general principles of sec_446 and sec_481 under these principles the year average method in sec_1_263a-7t and sec_1_263a-7 is a reasonable method for the taxpayer to calculate the sec_481 adjustment attributable to the change however the 3-year revaluation factor must be calculated with reference to the accounting methods involved in the change namely the old unicap method and the new unicap method sec_1_263a-7t sec_1_263a-7t applies only to accounting_method changes where the taxpayer changes to a method_of_accounting under sec_263a for the first time the limited scope of sec_1_263a-7t is evident both in its history and in its language the provisions of sec_1_263a-7t may be traced to the legislative_history of sec_263a such history indicates that a taxpayer subject_to the new sec_263a would be required to change its method_of_accounting for inventories to comply with the new capitalization_rules this in turn would require the taxpayer to revalue its inventories as if the new rules of sec_263a had applied in all prior periods and to take into account an adjustment under sec_481 for the resulting change in inventory value the legislative_history tam-102004-00 acknowledges that calculating the required revaluation might be onerous for some taxpayers and urges the treasury to develop simplified revaluation methods two such methods are demonstrated by detailed examples a weighted average method and the 3-year average method for dollar-value lifo_inventories see h_r rep no 99th cong 1st sess -637 s rep no 99th cong 2d sess h_r rep 99th cong 2d sess ii-304 - ii-308 conference_report tra sec_1_263a-1t containing the initial temporary regulations under sec_263a was issued in t d 1987_1_cb_98 consistent with the legislative_history sec_1_263a-1t e required taxpayers to change their methods_of_accounting for inventories to comply with sec_263a effective for taxable years beginning after date the required change was to be made by revaluing the items or costs included in beginning_inventory in the year_of_change as if the new capitalization_rules of sec_263a and sec_1_263a-1t had been in effect during all prior periods sec_1 263a- 1t e incorporated and expanded upon the simplified inventory revaluation methods suggested by the legislative_history including the weighted average method sec_1 263a- 1t e iii subsequently renumbered as sec_1_263a-7t e iii and the 3-year average method sec_1_263a-1t e iv subsequently renumbered as sec_1_263a-7t e iv the text of sec_1_263a-1t e clearly indicates throughout that the inventory revaluation provisions including the 3-year average method apply to the revaluations required by the enactment of sec_263a in the accounting_method change provisions of sec_1_263a-1t e were redesignated as sec_1_263a-7t e t d 1994_2_cb_32 as part of this redesignation numerous clarifying changes in wording were made to remove references to sec_1_263a-1t that were present in sec_1_263a-1t e but no substantive changes were made in sec_1_263a-7t was replaced with sec_1_263a-7 the final regulations for unicap accounting_method changes t d 1997_2_cb_24 unlike sec_1_263a-7t these final regulations in sec_1_263a-7 are not limited to accounting_method changes where the taxpayer changes to a method_of_accounting under sec_263a for the first time they also apply to changes from one unicap method to another sec_1_263a-7 the inventory revaluation provisions of sec_1_263a-7 are substantially_similar to those in sec_1_263a-7t several of the revaluation methods from sec_1_263a-7t e are incorporated into the final regulations including the 3-year average method sec_1_263a-7 in addition to the history of sec_1_263a-7t the language of the regulation clearly indicates that it applies only to accounting_method changes where the taxpayer for example in the first sentence of sec_1_263a-1t e the phrase under this section which referred to sec_1_263a-1t was replaced with under sec_263a and the regulations thereunder in sec_1_263a-7t tam-102004-00 changes to a method_of_accounting under sec_263a for the first time specifically sec_1_263a-7t e i introduces the regulation by noting that taxpayers are required to change their methods_of_accounting with respect to inventory_property to comply with sec_263a and the regulations thereunder effective for taxable years beginning after date the required change in method_of_accounting is to be made by revaluing the items or costs included in beginning_inventory in the year_of_change as if the new capitalization_rules of sec_263a and the regulations thereunder had been in effect during all prior periods the sec_481 adjustment for the change equals the difference between the inventory as originally valued and the inventory as revalued by applying the new capitalization_rules finally other service and treasury guidance have recognized that sec_1_263a-7t applies only to accounting_method changes where the taxpayer changes to a method_of_accounting under sec_263a for the first time see revproc_94_49 sec_3 see sec_1_263a-7t e for the procedures that a taxpayer must use to revalue items or costs included in its inventory for the first taxable_year it is subject_to sec_263a dollar_figure sec_1_263a-7t e provides procedures that a taxpayer must use to revalue the items or costs included in its inventory for the first taxable_year it is subject_to sec_263a t d c b pincite the temporary regulations contain rules for taxpayers changing their method_of_accounting to comply with the capitalization_rules of sec_263a revproc_95_33 1995_2_cb_380 dollar_figure sec_1_263a-7t e provides procedures that a taxpayer must use to revalue the items or costs included in its inventory for the first taxable_year it is subject_to sec_263a the conclusion that sec_1_263a-7t is not applicable to changes from one unicap method_of_accounting to another unicap method_of_accounting rebuts the taxpayer’s argument that its methodology is expressly authorized by the example in sec_1 263a- 7t e iv c we note however that even if sec_1_263a-7t were applicable to changes between unicap accounting methods we would disagree that the example contrast sec_1_263a-7 which accommodates the wider range of accounting methods subject_to sec_1_263a-7 including changes from one unicap method to another if a taxpayer changes its method_of_accounting for costs subject_to sec_263a the taxpayer must revalue the items or costs included in its beginning_inventory in the year_of_change as if the new method that is the method to which the taxpayer is changing had been in effect during all prior years contrast sec_1_263a-7 which is drafted to accommodate the wider range of accounting methods subject_to sec_1_263a-7 including changes from one unicap method to another the difference between the inventory as originally valued using the former method that is the method from which the taxpayer is changing and the inventory as revalued using the new method is equal to the amount of the adjustment required under sec_481 tam-102004-00 provides a substantive rule defining the 3-year average method rather the 3-year average method is defined by the general language in sec_1_263a-7t e iv a the example in sec_1_263a-7t e iv c merely demonstrates the application of that method to a particular set of facts namely an initial adoption of the unicap method revproc_94_49 revproc_94_49 offered certain taxpayers a one year window within which to obtain automatic consent to change to a proper unicap accounting_method without regard to whether their existing methods_of_accounting for sec_263a costs were proper more specifically revproc_94_49 generally applied to any taxpayer that changed its method_of_accounting for sec_263a costs to a method permitted or required under the final sec_263a regulations for its first taxable_year beginning on or after date revproc_94_49 did not apply however if the taxpayer was changing its method_of_accounting to comply with sec_263a for the first time such changes remained subject_to sec_1_263a-7t e revproc_94_49 sec_3 accounting_method changes qualifying under revproc_94_49 were subject_to selected provisions of sec_1_263a-7t including sec_1_263a-7t e and the 3-year average method therein accordingly a change in method_of_accounting from one unicap method to another unicap method that qualified under revproc_94_49 was subject_to the selected provisions of sec_1_263a-7t e even though sec_1_263a-7t would not otherwise apply to such a change revproc_94_49 sec_4 the fact that revproc_94_49 makes certain provisions of sec_1_263a-7t temporarily applicable to changes from one unicap method to another unicap method is in itself additional evidence that sec_1_263a-7t is not otherwise applicable to such changes if sec_1_263a-7t were otherwise applicable to such changes then the provisions of revproc_94_49 making them applicable to such changes would not have been necessary sec_446 and sec_481 as established above the taxpayer had no express regulatory or administrative authorization to use the 3-year average method to revalue its inventory for purposes of computing its sec_481 adjustment sec_1_263a-7t e does not apply to the taxpayer’s change in method_of_accounting because it does not apply to changes from one unicap method to another unicap method revproc_94_49 which makes sec_1_263a-7t e applicable to changes in methods_of_accounting made pursuant to it does not apply to the taxpayer’s change in method_of_accounting at issue here because the year_of_change is not the taxpayer’s first taxable_year beginning on or after date finally sec_1_263a-7 does not apply to the change in method_of_accounting at issue here because it is not effective for the taxpayer’s year_of_change tam-102004-00 as a result the taxpayer’s change in method_of_accounting is governed only by the general principles established in sec_446 and sec_481 under such principles the taxpayer was required to obtain the consent of the commissioner to make the change in method_of_accounting sec_446 the taxpayer was also required by sec_481 to take into account those adjustments which were determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted specifically the required adjustment under sec_481 equals the difference between the taxpayer’s closing_inventory in the preceding year as computed under its old method_of_accounting and the taxpayer’s opening_inventory as computed under its new method_of_accounting sec_1_263a-7 we believe that the 3-year average method as described generally in the sec_263a legislative_history sec_1_263a-7t e and sec_1_263a-7 is generally a reasonable method for a taxpayer to revalue its dollar-value lifo_inventories when changing from one unicap method_of_accounting to another unicap method_of_accounting we further believe however that this method is not reasonable where the revaluation factor is calculated with reference to any methods_of_accounting other than the two methods involved in the change namely the old method and the new method such a calculation is contrary to the general principles of sec_446 and sec_481 in at least two basic respects first revaluing inventories computed under the old unicap method as if they were computed under the new unicap method on the basis of a revaluation ratio computed between the pre-unicap method and new unicap method is intuitively incorrect the ratio between years of inventory values computed under the pre- unicap method to the same years of inventory values computed under the new unicap method is logically irrelevant to the revaluation of inventories computed under the old unicap method as if they were computed under the new unicap method this intuition can also be expressed mathematically the 3-year average method revalues inventories from the old unicap method b to the new unicap method c this is accomplished by multiplying b by the 3-year revaluation factor to yield c in mathematical terms therefor the 3-year revaluation factor must be the number that yields c when it is multiplied against b algebra establishes that this number is the ratio of c to b b x c b c it is not the ratio of c to some other number a the use of c a as the revaluation factor results in b x c a which equals c only in the unusual case where b equals a b x c a b x c a tam-102004-00 the equations illustrate that the revaluation of inventories from method b to method c is only accomplished by comparing the two methods involved in the change any other method a is simply irrelevant second revaluing inventories using a revaluation ratio computed with reference to accounting methods other than the old and new methods violates the requirement of sec_481 that the adjustment be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted for the taxpayer’s change such adjustment is the amount that reflects the changes in the types of cost capitalized and the manner of capitalization which are caused by the change from the taxpayer’s old unicap method to its new unicap method the sec_481 adjustment calculated by the taxpayer however effectively includes both i the change in additional sec_263a costs attributable to its present change in method from its old unicap method to its new unicap method and ii the change in additional sec_263a costs attributable to the earlier change from its pre-unicap method to its old unicap method accordingly the taxpayer’s sec_481 adjustment is incorrect because it includes amounts that are not necessary solely because of its change in accounting_method for all of the foregoing reasons we conclude that the taxpayer could reasonably use the 3-year average method to compute the sec_481 adjustment for its change in method_of_accounting even in the absence of an applicable regulation that expressly authorizes the use of such method we further conclude however that it was not reasonable for the taxpayer to calculate its revaluation factor under this method with reference to accounting methods other than the old unicap method and the new unicap method which were the methods involved in the change substitution of new unicap method average absorption ratio for old unicap method absorption ratios the examiner’s second objection is that the taxpayer improperly recomputes the additional sec_263a costs under the new unicap method by substituting the same absorption ratio - the new unicap method average absorption ratio - for every increment without any regard to the existing absorption ratios of the various increments under the old unicap method the examiner urges that the 3-year revaluation factor should be used to adjust the old unicap method absorption ratios for each increment individually the methodology used by the taxpayer - computing a new unicap absorption ratio and using that same ratio to compute additional sec_263a costs for every increment in the inventory - is appropriate to estimate additional sec_263a costs under the new method_of_accounting in cases where a taxpayer is changing to a method_of_accounting under sec_263a for the first time in such instances a taxpayer has no additional sec_263a costs attributable to its inventory and is computing such costs for the first time accordingly a single unicap absorption ratio must be estimated using the 3-year tam-102004-00 sample period and that ratio is properly applied against all increments to estimate additional sec_263a costs attributable to the inventory however the taxpayer’s methodology does not provide an acceptably accurate estimation of additional 263a costs under the new method_of_accounting in cases where a taxpayer changes from one unicap method to another unicap method in such cases only the examiner’s methodology -- computing a 3-year revaluation factor to adjust the existing unicap absorption ratios -- provides an acceptably accurate estimate this conclusion is supported by three basic criteria that an acceptably accurate estimate should satisfy first an accurate revaluation should preserve and reflect the basic facts regarding a taxpayer’s history of additional 263a costs in the case of the taxpayer for example the old unicap method absorption ratio in its base_year increment is significantly higher than the old unicap method absorption ratio in its increment simply stated the taxpayer incurred proportionately greater additional sec_263a costs in its base_year than in the examiner’s methodology creates unicap absorption ratios for the base_year increment and year increment that properly reflect this basic relationship the taxpayer’s method which substitutes the same new unicap method average absorption ratio for both the base_year and increments effectively ignores the known difference in the sec_263a absorption ratios between the base_year increment and the year increment second an accurate revaluation should limit the sec_481 adjustment to amounts that are necessary solely because of the change in method_of_accounting the examiner’s methodology does this under the taxpayer’s methodology however the sec_481 adjustment includes amounts that are not attributable to any change in method_of_accounting made by the taxpayer for example during the three years that the taxpayer chose for purposes of calculating the revaluation factor the unicap absorption ratio of the taxpayer declined approximately an average of percent as shown in table below tam-102004-00 table change in unicap absorption ratios from old unicap method to new unicap method a old unicap method -- absorption ratio b new unicap method - actual absorption ratio c a - b point change d c a change under the taxpayer’s calculation however the same new unicap method average absorption ratio is applied to all increments of the inventory without regard to what the unicap absorption ratios of the various increments were under the old unicap method for many increments this results in a percentage decrease in the unicap absorption ratio far in excess of per cent see column d in table repeated below table taxpayer revaluation - unicap absorption ratios b a old unicap new unicap method - absorption ratio method - actual absorption ratio base c new unicap method - average absorption ratio taxpayer’s 3-year average method calculation d change from a to c c-a a -32 -29 -25 -20 -15 -10 this difference can be seen clearly in the base_year increment under the taxpayer’s old unicap method the unicap absorption ratio is the taxpayer revalues the base_year increment by substituting the new unicap method average absorption ratio of this revaluation results in a decrease in the unicap absorption ratio which is nearly twice the average decrease in unicap tam-102004-00 absorption ratios from the old unicap method to the new unicap method during the years used for applying the 3-year average method of the decrease in the unicap absorption ratio for the base_year increment only percentage points -- reflecting the 3-year average decrease in unicap absorption ratios caused by the change in accounting_method -- are attributable to the taxpayer’s change in method_of_accounting the remaining percentage points of decrease are not attributable to the change rather they reflect a change in the circumstances of the taxpayer an increasing operating efficiency and a decreasing unicap absorption ratio that are not related to the accounting_method change the sec_481 adjustment for the base_year increment should include only amounts related to the per cent decrease attributable to the change the taxpayer’s sec_481 adjustment for the base_year increment is erroneous because it also includes an amount related to the per cent decrease that is not caused by the accounting_method change third an accurate revaluation should incorporate all sources of relevant information to estimate the additional sec_263a costs under the new method_of_accounting the taxpayer’s methodology utilizes only one source of information the average change in additional sec_263a costs attributable to inventory under the old and new unicap methods during the 3-year sample period the examiner’s methodology utilizes two sources of information first the average change in additional sec_263a costs attributable to inventory under the old and new unicap methods during the 3-year sample period and second the additional sec_263a costs attributable to the increments under the old method_of_accounting in the case of a taxpayer changing to a unicap method for the first time the additional sec_263a costs under the old method are zero and only one source of information is available under such circumstances the taxpayer’s methodology utilizes the only information available to estimate additional sec_263a costs under the new method and is an appropriate means of estimation in the case of a taxpayer the actual data for the taxpayer’s base_year increment presents a more pronounced example the taxpayer’s old unicap method absorption ratio is a and the new unicap method average absorption ratio is b thus the revaluation results in a c decrease in the unicap absorption ratio for the base_year increment which is more than x times the d average decrease in unicap absorption ratios from the old unicap method to the new unicap method during the sample years used for applying the 3-year average method in fact the examiner’s methodology cannot be utilized for initial changes to a unicap method as there are no unicap absorption ratios to adjust tam-102004-00 changing from one unicap method_of_accounting to another unicap method_of_accounting however two sources of information are available the taxpayer’s methodology ignores one of these sources of information while the examiner’s methodology utilizes both available sources thereby providing a superior estimation of additional sec_263a costs under the new method we conclude therefor that the taxpayer’s methodology is appropriate to estimate additional sec_263a costs in cases involving a change to a unicap method_of_accounting for the first time however the taxpayer’s methodology does not provide an acceptably accurate estimate of additional sec_263a costs in cases such as the present one involving a change from one unicap method_of_accounting to another unicap method_of_accounting in such circumstances only the examiner’s methodology estimates additional sec_263a costs with sufficient accuracy to satisfy the requirements of sec_446 and sec_481 accordingly we agree with the examiner that the taxpayer’s inventories should be revalued using the methodology urged by the examiner current cost of increments versus total current costs the examiner’s third objection to the sec_481 calculation is that the taxpayer calculates its revaluation factor on the basis of the average change in the current cost of inventory_increments of the three taxable years preceding the year_of_change rather than the average change in the total current costs of inventory for those years the descriptions of the 3-year average method in the sec_263a legislative_history sec_1_263a-7t e and sec_1_263a-7 all specify the use of total current costs of inventory in the calculation of the revaluation factor in addition total current costs are clearly used to calculate revaluation factors in the computational examples for example in the calculation of the revaluation factor in sec_1_263a-7 the amount for the year is dollar_figure which represents the total current costs in inventory for the year rather than dollar_figure which is the lifo_increment as shown in sec_1_263a-7 total current costs are intrinsically superior to inventory_increments as a basis for computing a weighted average change in inventory values inventory_increments represent only a portion of the taxpayer’s total inventory value as such inventory_increments are subject_to wide variations particularly on a percentage basis from year to year which could distort the revaluation factor total current costs represent the entire inventory value for a year and thus are a more stable and suitable basis for determining a weighted average change in inventory values tam-102004-00 accordingly we agree with the examiner that the taxpayer should have used total current costs rather than increments in its calculation of the revaluation factordollar_figure sec_481 calculation for increments the examiner’s fourth objection is that the taxpayer’s calculation uses an erroneous procedure to determine the sec_481 adjustment attributable to the various increments as discussed above the taxpayer computes the percentage_point difference between the unicap absorption ratio under its old unicap method and the new unicap method average absorption ratio it computes in its version of the 3-year average method this difference is then multiplied by the increment as valued under the old unicap method to determine the sec_481 adjustment attributable to the increment for illustration purposes the corrected calculation of the revaluation factor would be as follows pre-unicap total current costs at current value dollar_figure big_number dollar_figure big_number dollar_figure big_number index pre-unicap total current costs at current value dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure for example the figure of dollar_figure equals dollar_figure base_year dollar_figure big_number big_number a b c a x b d pre-unicap old unicap old unicap total costs at base dollar_figure big_number dollar_figure big_number dollar_figure big_number method - additional sec_263a costs dollar_figure big_number dollar_figure big_number dollar_figure method -- absorption ratio e a x d new unicap new unicap method - absorption ratio actual method - additional sec_263a costs dollar_figure big_number dollar_figure big_number dollar_figure totals totals dollar_figure dollar_figure revaluation factor dollar_figure dollar_figure tam-102004-00 the examiner points out that the taxpayer’s calculation reflects a revaluation from the pre-unicap method to the new unicap method rather than the old unicap method to the new unicap method thus the difference between the unicap absorption ratios - which represents the revaluation factor in taxpayer’s calculations - should be multiplied against the increment as valued under the pre-unicap method rather than the old unicap method to determine the sec_481 amount attributable to the increment the examiner’s argument may appear more clearly in a simplified example assume that the taxpayer had determined that its new unicap method average absorption ratio wa sec_5 and that the taxpayer is revaluing a hypothetical increment that has a value of dollar_figure under its pre-unicap method and a value of dollar_figure under its old unicap method equivalent to a unicap absorption ratio increment value unicap absorption ratio pre-unicap method old unicap method new unicap method dollar_figure dollar_figure dollar_figure sec_481 adjustment dollar_figure -5 -5 the taxpayer’s sec_481 calculation fails to reach the same result as the change in inventory valuations between the old unicap method and the new unicap method which is sufficient in itself to indicate that the taxpayer’s sec_481 calculation is flawed the correct sec_481 adjustment for this increment would be -dollar_figure which equals the value of the increment under the new unicap method dollar_figure minus the value of the increment under the old unicap method dollar_figure the examiner’s approach applies the difference in absorption ratios -5 against the pre-unicap value of the increment dollar_figure which correctly yields -dollar_figure the taxpayer’s sec_481 calculation applies the difference in absorption ratios -5 against the increment as valued under the old unicap method dollar_figure which incorrectly yields -dollar_figure further it is evident that the taxpayer’s sec_481 calculation reaches an incorrect result because it applies the difference in unicap absorption ratios against the old unicap method increment valuation dollar_figure which contains both sec_471 costs dollar_figure and additional sec_263a costs as determined under the old unicap method dollar_figure rather than the pre-unicap method increment valuation which contains only sec_471 costs dollar_figure accordingly the taxpayer’s sec_481 calculation incorrectly computes and includes an amount of additional sec_263a costs that is attributable to the additional sec_263a costs already accrued under the old unicap method this incorrectly increases the magnitude of the negative sec_481 adjustment by -dollar_figure the difference in unicap tam-102004-00 absorption ratios -5 multiplied by the additional 263a costs under the old unicap method dollar_figure that are included in the old unicap method increment valuation dollar_figure accordingly we agree with the examiner that the taxpayer’s calculation of its sec_481 adjustment was incorrect caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
